PER CURIAM.
In this case defendant was indicted for attempted murder, ORS 163.115 and 161.405, and found guilty on jury trial of the lesser crime of assault in the first degree, ORS 163.185. The only arguable question is whether three pictures received in evidence which displayed wounds to the victim’s head were so gruesome as to be prejudicial. The state was seeking by the pictures to show there was intent to murder. We have viewed the pictures and conclude that they were not prejudicial. We note in particular that the jury must not have found them prejudicial for it convicted only of assault.
Affirmed.